Case 1:17-cv-00489-JB-C Document 61 Filed 01/13/21 Page 1 of 8                       PageID #: 527




                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ALABAMA
                                     SOUTHERN DIVISION

IN THE MATTER OF THE COMPLAINT OF                  )
PARKER TOWING COMPANY, INC. AS OWNER               )
AND OPERATOR OF THE M/V TOUCHSTONE                 )
                                                     CIVIL ACTION NO. 17-00489
ENERGY,                                            )
                                                   )
                                                   )
                                                     CONSOLIDATED WITH
                                                   )
IN THE MATTER OF THE COMPLAINT OF                  )
POWERSOUTH ENERGY COOPERATIVE AS                   )
                                                     CIVIL ACTION NO. 19-00862
OWNER OF THE UNNAMED E-CRANE BARGE                 )


                                               ORDER

       This matter is before the Court on Claimant Christopher James Williams’ (“Williams”)

Motion to Lift Stay (Doc. 43) and PowerSouth Energy Cooperative’s (“PowerSouth”) Motion to

Dismiss as amended (Docs. 51 and 56).

                                   PROCEDURAL BACKGROUND

       On September 27, 2017, Williams filed a lawsuit in the Circuit Court of Washington

County, Alabama for injuries sustained while employed on Parker Towing Company, Inc.’s

(“Parker”) vessel M/V TOUCHSTONE ENERGY (“State Action”). Specifically, Williams alleges he

was injured on June 5, 2017 while securing barges at PowerSouth’s Lowman Power Plant on the

Tombigbee River in Jackson, Alabama. Williams asserted state law claims against PowerSouth

and general maritime and Jones Act claims against Parker.

       On November 6, 2017, Parker commenced the instant action under the Limitation of

Liability Act (46 U.S.C. §§ 30501 et seq.) seeking to limit its liability for claims arising out of the

incident made the basis of the State Action. (Doc. 1 at 4). The Court entered an Order on
Case 1:17-cv-00489-JB-C Document 61 Filed 01/13/21 Page 2 of 8                                    PageID #: 528




November 9, 2017, inter alia, staying the State Action. (Doc. 4). Both Williams and PowerSouth

answered Parker’s Limitation action and filed counterclaims. (Docs. 7, 8 and 10). Parker in turn

filed a counterclaim against PowerSouth. (Doc. 16). Williams thereafter filed a motion to lift the

stay, together with stipulations designed to secure Parker’s rights under the Limitation Act.

(Docs. 17, 18, and 26). On March 8, 2018, the Court granted Williams’ motion and lifted the stay

“for the limited purpose of allowing … Williams to litigate liability and damages issues” in the

State Action. (Doc. 30). The order lifting the stay was “expressly conditioned on Williams’

Stipulations and Supplemental Stipulations filed in this action,” and “entered pursuant to the

saving to suitors clause of 28 U.S.C. § 1333(1).” (Id.).

         On June 4, 2019, Williams filed an Amended Complaint in the State Action, in which he

asserted maritime claims against PowerSouth for the first time. Based on these new maritime

claims, PowerSouth commenced a separate Limitation action in this Court on October 28, 2019,

which was consolidated into the instant action. (Docs. 39 and 40).1 Both Williams and Parker

answered PowerSouth’s Limitation complaint and filed claims. (Docs. 40 and 41). Williams

asserted negligence claims against PowerSouth and Parker, a claim against Parker for

maintenance and cure and associated punitive damages, and a maritime claim for punitive

damages against PowerSouth. (Doc. 40 at 59). Parker asserted claims against PowerSouth for

indemnity, contribution, and reimbursement. (Doc. 41).




1
 PowerSouth’s Limitation action, initially civil action no. cv-19-862-JB-C, was consolidated into this action by Order
dated December 17, 2019. (Doc. 39). Proceedings that occurred prior to the filing of PowerSouth’s Limitation action
are described more fully in the Court’s March 8, 2018 Order. (Doc. 30).
Case 1:17-cv-00489-JB-C Document 61 Filed 01/13/21 Page 3 of 8                                  PageID #: 529




        Williams filed the subject Motion to Lift Stay on May 13, 2020, seeking to re-commence

proceedings in the State Action. (Doc. 43).2 Williams offered the same stipulations previously

approved by the Court in connection with its March 8, 2018 order lifting the first stay. The Court

set Williams’ Motion to Lift Stay for hearing on July 20, 2020. (Doc. 50). On July 17, 2020, three

days prior to the hearing, PowerSouth filed a Motion to Dismiss its Limitation complaint, including

its indemnity and contribution claims against Parker. (Doc. 51). In its Motion, PowerSouth

represents that all matters between it and Williams, in this action and the State Action, have

been resolved (“Settlement”).

        At the July 20 hearing, the Court addressed PowerSouth’s Motion to Dismiss and Williams’

Motion to Lift Stay, and ordered briefing on the Motion to Dismiss to be completed by August

10, 2020. On that day, PowerSouth filed an “Amended Motion to Dismiss and Vacate.” (Doc.

56). PowerSouth’s Amended Motion seeks dismissal of its October 28, 2018 Limitation Complaint

in toto (Doc. 40 at 3), vacation of the Court’s July 20, 2020 Order approving the Ad Interim

Stipulation for Value of PowerSouth’s unnamed E-CRANE BARGE (Doc. 54), and dismissal of

PowerSouth’s claims for indemnity and contribution against Parker filed on December 29, 2017

(Doc. 8). (PowerSouth’s Motion to Dismiss and Amended Motion to Dismiss are collectively

referred to as “Motion to Dismiss.”) The parties have briefed PowerSouth’s Motion to Dismiss.




2
  A form Order staying the State Action was filed with PowerSouth’s Limitation complaint. Stay was entered by Order
dated July 20, 2020. (Doc. 54). The Court understands there have been no proceedings in the State Action since the
filing of PowerSouth’s Limitation action.
Case 1:17-cv-00489-JB-C Document 61 Filed 01/13/21 Page 4 of 8                      PageID #: 530




                                              ANALYSIS

           The parties have largely woven their arguments regarding the Motion to Lift Stay into

their most recent briefs regarding the Motion to Dismiss. The Court will take up the Motion to

Dismiss first, and then turn to the Motion to Lift Stay.

       1. PowerSouth’s Motion to Dismiss

           In support dismissal, PowerSouth argues that its Settlement with Williams extinguishes

any further reason to maintain its Limitation action. (Doc. 51). It contends its Limitation Action

should be dismissed in toto, including Parker’s indemnity and contribution counterclaim against

it. Parker’s counterclaim, PowerSouth argues, “may be heard and considered in Parker’s own”

Limitation action. (Doc. 56).

           Parker opposes PowerSouth’s Motion to Dismiss, especially as it is directed to its

counterclaim against PowerSouth and Williams’ third-party claims against Parker. Parker relies

on Rule 41(a)(2):

           Except as provided in Rule 41(a)(1), an action may be dismissed at the plaintiff's
           request only by court order, on terms that the court considers proper. If a
           defendant has pleaded a counterclaim before being served with the plaintiff's
           motion to dismiss, the action may be dismissed over the defendant's objection
           only if the counterclaim can remain pending for independent adjudication. Unless
           the order states otherwise, a dismissal under this paragraph (2) is without
           prejudice.3

Parker’s counterclaim against PowerSouth was pleaded before Parker was served with

PowerSouth’s Motion to Dismiss.          Therefore, under Rule 41(a)(2), the Court can dismiss

PowerSouth’s action over Parker’s objection “only if [Parker’s] counterclaim can remain pending




3
    Rule 41(a)(1) is inapplicable.
Case 1:17-cv-00489-JB-C Document 61 Filed 01/13/21 Page 5 of 8                    PageID #: 531




for independent adjudication.” The Court finds that it does have independent jurisdiction of

Parker’s counterclaim, and therefore that it can remain pending for independent adjudication if

PowerSouth’s Limitation action were dismissed. The Court will not dismiss Parker’s counterclaim

against PowerSouth in PowerSouth’s Limitation action.

       Rule 41(a)(2) does not prevent dismissal of PowerSouth’s Limitation action against Parker

and Williams, or Williams’ third-party claims against Parker. Dismissal of Williams’ third-party

claims against Parker would not be over Williams’ objection. Although Williams’ third-party

claims can remain pending for independent adjudication, Rule 41 does not require that it does.

The Court has discretion under Rule 41(a)(2) to dismiss PowerSouth’s Limitation claims against

Parker and Williams’ third party claim against Parker.

       The Court is not persuaded by Parker’s equitable arguments against dismissal. (Doc. 55).

Parker does not specify, for example, what expenses it “has and continues to incur” as a result of

Williams’ maritime claims against PowerSouth and PowerSouth’s resulting Limitation action that

it would not otherwise have incurred or continue to incur. Similarly, Parker’s arguments based

on “substantial federal interests” are diminished in light of the Settlement. A number of the

federal interests noted in Parker’s opposition to the Motion to Lift Stay (filed before the Motion

to Dismiss) are obviated by the Settlement, including federal issues relating to general maritime

claims against PowerSouth for unseaworthiness, negligence, and punitive damages. (Doc. 48).

Likewise, Parker’s concern that this action has shifted from a “single-limitation proceeding into a

dual concursus proceeding involving federal maritime law claims against two separate vessels –

both of which are now subject to Limitation of Liability Act proceedings before this Honorable

Court,” would be alleviated.     Dismissal of PowerSouth’s Limitation claims against Parker,
Case 1:17-cv-00489-JB-C Document 61 Filed 01/13/21 Page 6 of 8                                     PageID #: 532




settlement and dismissal of Williams’ federal maritime claims against PowerSouth, and vacation

of the Order approving Ad Interim Stipulation for Value of PowerSouth’s unnamed E-CRANE

BARGE would avoid such procedural features in this action. Finally, dismissal of PowerSouth’s

Limitation action, including its indemnity and contribution claims against Parker, would avert the

need for this Court to determine PowerSouth’s rights under the Limitation Act.

    2. Motion to Lift Stay

         Williams argues his Motion to Lift Stay should be granted especially in light of his

Settlement with PowerSouth. Williams, now joined by PowerSouth, argues the Settlement puts

this action in the same posture it was in when the Court lifted the first stay after the filing of

Parker’s Limitation action.4

         Parker initially objected to the Motion to Lift Stay on grounds that Williams’ assertion of

maritime claims against PowerSouth, and PowerSouth’s resulting Limitation complaint,

transformed this action into a dual concursus proceeding involving maritime claims against two

vessels. (Doc. 48). According to Parker, this action presents “compelling concerns of federal

maritime law and judicially efficiency” such the Court should deny Williams’ Motion and decide

all claims, including Williams’ claims, in this action. (Id.). Parker further contends that Williams’

stipulations do not adequately protect its rights under the Limitation Act. (Id.).

         Parker continues its objection to Williams’ Motion to Lift Stay notwithstanding the

Settlement. Parker argues that its counterclaim against PowerSouth and Williams’ third-party

claim against Parker, which were filed in PowerSouth’s Limitation action, should be adjudicated



4
 Although initially objecting to the Motion to Lift Stay (Doc. 47), PowerSouth now, after its Settlement with Williams,
supports the Motion. (Doc. 56).
Case 1:17-cv-00489-JB-C Document 61 Filed 01/13/21 Page 7 of 8                               PageID #: 533




by this Court even if PowerSouth’s Limitation claims are dismissed. (Doc. 55). Parker contends

that Williams’ filing of his third-party claim against Parker constitutes a voluntary invocation of

federal jurisdiction which, apparently, is irrevocable and should extinguish his right to a state

forum. Parker also argues that denying Williams’ Motion to Lift the Stay will not upset the

balance of federal and state responsibility because Williams’ allegations do not implicate state

concerns. Whether that is true, Williams’ allegations do implicate his right to a state forum to

adjudicate his claims against Parker.

         A principal issue presented by the instant Motion to Lift Stay, as by the first motion to lift

stay, is whether “Parker Towing’s rights under the Limitation Act, including both its right to

litigate limitation issues exclusively in this admiralty court and its right to be insulated from

paying damages in excess of the limitation fund unless this admiralty court first denies limited

liability,” are adequately safeguarded by Williams’ stipulations. (Doc. 30). For the reasons set

out in the Court’s March 8, 2018 Order (Doc. 30), the Court finds that they are.

                                                CONCLUSION

         Based on the foregoing, and upon due consideration of the parties’ briefs and oral

argument, the Court concludes as follows:

    I.      PowerSouth’s Motion to Dismiss as amended (Docs. 51 and 56) is granted in part and

            denied in part, as follows: The Motion to Dismiss is GRANTED as to PowerSouth’s

            claims for indemnity and contribution against Parker5 and Williams’ claims against




5
 PowerSouth’s claims for indemnity and contribution against Parker are asserted in its Claim dated December 29,
2017. (Doc. 8).
Case 1:17-cv-00489-JB-C Document 61 Filed 01/13/21 Page 8 of 8                                  PageID #: 534




             Parker asserted in PowerSouth’s Limitation action,6 all of which are dismissed with

             prejudice. PowerSouth’s Motion to Dismiss as amended (Docs. 51 and 56) is DENIED

             as to any and all claims asserted by Parker. All of Parker’ claims against PowerSouth,

             including without limitation Parker’s counterclaim asserted in Parker’s Limitation

             action (Doc. 16) and Parker’s claims asserted in its Answer to PowerSouth’s Limitation

             complaint (Doc. 41) remain and are subject to the exclusive jurisdiction of this Court.

    II.      As a consequence of its ruling on the Motion to Dismiss in I. above, and in light of the

             Settlement between PowerSouth and Williams, the Court concludes that this action

             is in essentially the same posture as it was when the Court first lifted stay. (Doc. 30).

             Williams’ Motion to Lift Stay (Doc. 43) is GRANTED for the limited purpose of allowing

             Williams to litigate liability and damages issues in the Circuit Court of Washington

             County (and any appellate proceedings resulting from same) in the action styled

             Williams v. Parker Towing Company, Inc. and PowerSouth Energy Cooperative, Case

             No. 65-CV-2017-900062.00.             This Order is expressly conditioned on Williams’

             Stipulations and Supplemental Stipulations filed in this action (Docs. 18 and 26) and is

             entered pursuant to the saving to suitors clause of 28 U.S.C. § 1333(1). All issues

             involving Parker’s rights under the Limitation Act will be decided by this Court sitting

             in admiralty in these proceedings.

          DONE and ORDERED this 12th day of January, 2021.


                                                     /s/ JEFFREY U. BEAVERSTOCK
                                                     UNITED STATES DISTRICT JUDGE

6
 Williams’s claims against Parker in PowerSouth’s Limitation action are asserted in his Answer thereto. (Doc. 40 at
68 – 71).
